United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     _____________

                                      No. 96-3372
                                     _____________

United States of America,                  *
                                           *
             Plaintiff - Appellee,         *
                                           * Appeal from the United States
      v.                                   * District Court for the Eastern
                                           * District of Missouri.
Miron Taylor, also known as                *
Hakeem Afiz,                               *
                                           *
             Defendant - Appellant.        *

                                     _____________

                                  Submitted: April 10, 1997
                                      Filed: September 9, 1997
                                   _____________

Before McMILLIAN, FLOYD R. GIBSON, and JOHN R. GIBSON, Circuit Judges.
                           _____________

FLOYD R. GIBSON, Circuit Judge.

       Presenting challenges to two evidentiary rulings made by the district court,
Miron Taylor appeals his conviction for being a felon in possession of a firearm, a
violation of 18 U.S.C. § 922(g)(1) (1994). We conclude that any error committed by
the district court1 was harmless in light of the overwhelming evidence of Taylor's guilt,
and we therefore affirm.


      1
       The HONORABLE CAROL E. JACKSON, United States District Judge for the
Eastern District of Missouri.
I. BACKGROUND

        On July 8, 1995, Taylor placed an emergency 911 call from a St. Louis
residence. In his conversation with the dispatcher, Taylor stated that he and his father,
Roosevelt Purnell, had been "having some problems," and he indicated that, out of fear
for his own safety, he had fired a gun "in the vicinity" of the older man. When officers
from the St. Louis Metropolitan Police Department (the "Department") arrived at the
scene shortly thereafter, they spotted Taylor crawling through a second floor window
of the house. The patrolmen ordered Taylor to stay in the window, and he, in turn,
advised them that his father, who allegedly had a number of firearms, was going to
shoot him. In addition, Taylor shouted, "I have a gun also, I'll throw it out." At that
time, Taylor left the window and reentered the building, only to reappear a short while
later with a long barreled shotgun which he dropped to the ground. Taylor then
climbed out of the window and jumped to "safety."

        Upon entering the house a short while later, the officers found Roosevelt Purnell
lying dead in the middle of the living room floor, the victim of a gunshot wound to the
chest. The authorities then took Taylor into custody and transported him to the
Department's homicide office. During the course of questioning by detectives, Taylor
revealed that he and his father had argued that day. The dispute escalated, and Taylor
claimed to have become scared when he saw Purnell carrying an item that appeared to
be a rifle.2 To protect himself, Taylor discharged one shot in his father's direction and
called the police after retreating to the second story of the residence. Taylor admitted
that he owned the shotgun he used in the incident.




      2
        Taylor later told his interrogators that Purnell had been carrying a handgun, and
he finally conceded that he did not know whether, in truth, Purnell possessed any sort
of weapon at the time Taylor fired his shotgun.

                                          -2-
       The officials discovered that a jury had previously convicted Taylor of voluntary
manslaughter, a felony. Armed with this information, federal prosecutors obtained an
indictment charging Taylor with one count of violating 18 U.S.C. § 922(g)(1), by
possessing a firearm as a convicted felon. A warrant issued, and on February 27, 1996
law enforcement officers in Charleston, Mississippi arrested Taylor at what was then
his home. While standing in the front yard of the house, an apparently incredulous
Taylor asked the arresting agents how he could be accused of illegally possessing the
shotgun when he had purchased the weapon prior to his conviction. Later, at an office
of the Charleston Police Department, Taylor again volunteered that he owned the
firearm he used to shoot Purnell.

       Prior to trial, in an attempt to keep from the jury evidence of his voluntary
manslaughter conviction, Taylor offered to stipulate that he is a felon. In light of this
concession, Taylor moved the district court in limine to prevent the Government from
introducing evidence related to the previous offense. The Government declined the
proposed stipulation, and the court denied the motion in limine after deciding, in
reliance upon what at that time was the well established law of this Circuit, see, e.g.,
Rush v. United States, 795 F.2d 638, 639 (8th Cir. 1986), that prosecutors must be
allowed the opportunity to prove every element of their case. The court also rejected
Taylor's efforts to absolutely prohibit the Government from mentioning during its case
in chief details surrounding Purnell's death.3 In accordance with these rulings, the

      3
        In deciding to permit the Government to elicit some testimony about
occurrences incidental to Purnell's death, the district court reasoned that it would be
"very difficult if not impossible to present to the jury an understanding of the events
that happened and put them into context without some mention of the fact that there
was a shooting, whether that resulted in the death of Mr. Purnell or not." The court
placed restrictions on the Government's use of this evidence, however, specifically
admonishing that the prosecution would "not . . . be . . . able to prove that [Taylor]
killed Mr. Purnell." The court explained, "I will allow the [G]overnment to offer some
limited information or testimony regarding this incident without going into the details
of Mr. Purnell's death."

                                          -3-
Assistant United States Attorney, over Taylor's objections, introduced into evidence
testimony and documents establishing Taylor's voluntary manslaughter conviction as
well as Purnell's shooting. Taylor did not present any evidence on his own behalf, but
instead rested at the close of the Government's case. The jury found Taylor guilty of
the charged crime, and the district judge sentenced him to ten years imprisonment.

       A few months later, the United States Supreme Court held in a 5-4 decision that
where a defendant being tried for violating § 922(g)(1) offers to stipulate to his felony
status, the risk of unfair prejudice inherent in evidence of the earlier crime will
generally outweigh the proof's probative value if "the name or nature of the prior
offense raises the risk of a verdict tainted by improper considerations." Old Chief v.
United States, 117 S. Ct. 644, 647 (1997). Taylor argues in this appeal that the Old
Chief opinion demonstrates that the district court abused its discretion when it denied
his motion in limine seeking to exclude evidence of his involuntary manslaughter
conviction. Taylor also contends that the district court committed error when it allowed
the Government to introduce evidence of events surrounding Purnell's death. We
address these assertions seriatim.




II. DISCUSSION

      A. Old Chief

      Citing the Supreme Court's ruling in Old Chief, Taylor maintains that the district
court abused its discretion when it rejected his proposed stipulation and allowed the
Government to introduce evidence proving his prior conviction for voluntary
manslaughter. We agree with Taylor that, in view of his offer to concede the issue,




                                          -4-
exposing the jury to the name and nature of his earlier manslaughter offense was
arguably "likely to support conviction on some improper ground." Old Chief, 117 S.
Ct. at 655. Consequently, we must necessarily conclude that the district court's denial
of Taylor's motion in limine might constitute an abuse of discretion under Old Chief.
See id.

       This determination alone, though, does not compel reversal. The Court in Old
Chief left open the question of whether harmless error is available when a district court
wrongfully fails to exclude proof relevant to the previous conviction, see id. at 656
n.11, but our Circuit has since decided that errors of this variety are, in fact, amenable
to review under that standard. See United States v. Horsman, 114 F.3d 822, 827 (8th
Cir. 1997); United States v. Blake, 107 F.3d 651, 653 (8th Cir. 1997). Pursuant to
Rule 52(a) of the Federal Rules of Criminal Procedure, an error is harmless if it "does
not affect substantial rights," Fed. R. Crim. P. 52(a), and we have interpreted the Rule
to require reversal of a conviction "only if the jury may have been substantially swayed
by improperly admitted evidence," Horsman, 114 F.3d at 828 (quotation omitted).



      In the case sub judice, we have no difficulty concluding that any error was
harmless. To succeed in obtaining a conviction under § 922(g)(1), the Government
must prove beyond a reasonable doubt that (1) the defendant has previously been
convicted of a crime that was punishable by a term of imprisonment exceeding one
year, (2) the defendant knowingly possessed a firearm, and (3) the firearm has been in
or has affected interstate commerce. See id. at 824. At trial, the Government
introduced abundant evidence on each of these elements, and Taylor does not presently
dispute that fact. Instead, he primarily claims that the asserted error cannot be regarded
as harmless because it interfered with the jury's capacity to consider his fear of injury
as a justification for illegally possessing a firearm.




                                           -5-
        We disagree. As an initial matter, this Court has not yet recognized
"justification" as a valid defense to a § 922(g) violation, see, e.g., United States v.
Lomax, 87 F.3d 959, 961 (8th Cir. 1996), and we again refrain from doing so today.
Still, even were we, in certain rare circumstances, to grant a felon the opportunity to
justify his unlawful possession of a gun, Taylor has not shown that the defense would
apply in this case. In particular, the evidence introduced at trial could not lead a
reasonable juror to surmise that Taylor "had not recklessly or negligently placed
himself in a situation in which it was probable that he would be forced to choose the
criminal conduct." United States v. Blankenship, 67 F.3d 673, 677 (8th Cir.
1995)(quotation and alteration omitted); cf. Mathews v. United States, 485 U.S. 58, 63
(1988) ("As a general proposition a defendant is entitled to an instruction as to any
recognized defense for which there exists evidence sufficient for a reasonable jury to
find in his favor."). Likewise, the evidence could not support a finding that Taylor "had
no reasonable, legal alternative to violating the law, a chance both to refuse to do the
criminal act and also to avoid the threatened harm." Blankenship, 67 F.3d at 677
(quotation omitted). Due to an absence of evidence establishing these two necessary
prerequisites to any justification defense, see id., it is clear that this sort of excuse
would have been unavailable to Taylor.4 Because Taylor did not have a justification
defense at his disposal, any error which frustrated his ability to present that "defense"
was, as a matter of course, harmless.

        In sum, though Old Chief now makes it probable that the district court abused
its discretion when it spurned Taylor's offer to stipulate to his status as a felon, we are


      4
         Throughout the course of this case, Taylor has at some times referred to his
desired defense as one of "coercion." Like justification, coercion is a defense which
is, at the present time, a stranger to § 922(g) prosecutions in this Circuit. Even so,
having reviewed the record, we are confident that the facts elicited at trial could not
substantiate a coercion defense. See Blankenship, 67 F.3d at 677-78 ("One who has
full opportunity to avoid the [criminal] act . . . cannot invoke the doctrine of coercion."
(quotation omitted)).

                                           -6-
convinced that the jury could not have been "substantially swayed by [the] improperly
admitted evidence." Horsman, 114 F.3d at 828. To the contrary, we conclude that any
error was harmless given the overwhelming evidence of Taylor's guilt.

      B. Evidence Regarding the Shooting of Roosevelt Purnell

      Taylor next claims that the district court abused its discretion when it allowed
the Government to introduce evidence concerning the shooting death of Roosevelt
Purnell.5 Specifically, Taylor avers that this evidence was unduly prejudicial and
inflammatory under Rule 403 of the Federal Rules of Evidence.6 We cannot agree. As
mentioned above, the district court limited the Government's proof on this issue to that
which was truly essential to a full presentation of its case. Given this circumstance, and
because there was an undeniably close relationship between the shooting of Purnell and
Taylor's possession of a firearm, we do not think the prejudicial impact of the disputed
evidence substantially outweighed its probative value. See Fed. R. Evid. 403. In any
event, the admission of this evidence was harmless in light of the overpowering
evidence of Taylor's guilt.

III. CONCLUSION


      5
        In a related vein, Taylor faults the Government for "repeatedly" referring to
certain "homicide detectives" who had investigated the case and who testified for the
prosecution. Nonetheless, Taylor has neglected to direct us to any appellate decision
reversing a conviction because prosecutors referred to witnesses by their duly earned
titles.
      6
       The events leading up to Purnell's shooting did not represent extrinsic evidence
of another crime, which would have been subject to exclusion under Rule 404(b),
because those particulars constituted "an integral part of the immediate context of the
crime charged." United States v. Bass, 794 F.2d 1305, 1312 (8th Cir.), cert. denied,
479 U.S. 869 (1986); see also United States v. Maddix, 96 F.3d 311, 315 (8th Cir.
1996).

                                           -7-
      For the reasons set forth above, we affirm Taylor's conviction.7

      AFFIRMED.

      A true copy.

             Attest:



                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      7
        By affirming, we also reject Taylor's argument that the cumulative effect of the
district court's "errors" resulted in prejudice that cannot be considered harmless.

                                          -8-